           Case 2:19-cv-01819-RSL-TLF Document 60 Filed 05/08/20 Page 1 of 5



1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    MOUNTAINEERS FOUNDATION,
                                                          Case No. C19-1819 RSL-TLF
7                             Plaintiff,
            v.                                            ORDER REGARDING THE
8                                                         DESIGNATION OF DONOR
     THE MOUNTAINEERS,                                    INFORMATION AS ATTORNEY’S
9                                                         EYES ONLY
                              Defendants.
10

11          This matter comes before the Court on plaintiff’s Motion for Entry of ESI Order

12   (Dkt. 22) and Motion for Protective Order (Dkt. 24). The Court held hearings on March

13   13, 2020 (Dkt. 40), April 10, 2020 (Dkt. 44) and ordered supplemental briefing for the

14   hearing on May 6, 2020 (Dkt. 57).

15
            The parties have submitted an Agreement Regarding Discovery of Electronically
16   Stored Information (Dkt. 58) and a Stipulated Protective Order (Dkt. 59). The final
17   remaining issue was the issue of attorney-eyes-only designations regarding top-level

18   executives. The parties have entered into a stipulated protective order that provides, in

     part: “A party may designate as “CONFIDENTIAL - ATTORNEY EYES ONLY” any
19
     Confidential material that the party believes in good faith is of such an extremely sensitive
20
     or secret nature that disclosure of such information to any other party or non-party
21
     reasonably poses the risk of competitive injury and may compromise and/or jeopardize
22
     its business interests even if protected by a Confidential designation.” Dkt. 59 at 2-3.
23

24

25
     ORDER REGARDING THE DESIGNATION OF DONOR
26   INFORMATION AS ATTORNEY’S EYES ONLY - 1
            Case 2:19-cv-01819-RSL-TLF Document 60 Filed 05/08/20 Page 2 of 5



1           The Court ordered supplemental briefing on the issue of attorney-eyes-only

2    designations, specifically pertaining to information about supporters and donors of

3    plaintiff’s non-profit entity. The defendant argues that there is no basis for the use of

4    attorney-eyes-only designations for plaintiff’s donor list. Dkt. 46 at 2. Defendant further

5    contends that plaintiff’s proposed designations would unduly prejudice and impair

6    defendant’s ability to litigate the current action. Id. Accordingly, defendant requests that

7    the Court appropriately and explicitly limit the categories of attorney-eyes-only

8    designation categories. Id.

9           In the alternative, defendant request that the Court uphold the Court’s previous

10   Order directing the parties to identify non-attorney individuals at the top ties of their

11   organizations to review donor and volunteer information otherwise designated as

12   attorney-eyes-only. Dkt. 46 at 2.

13          Plaintiff argues its donor lists are confidential trade secrets and the Court should

14   allow plaintiff to designate its donor list as attorney-eyes-only, without any exception

15   that would allow a client representative to view that data. Dkt. 49 at 2. Plaintiff contends

16   defendant’s request that defendant’s CEO and Director of Development be allowed

17   access to the donor list “serves no legitimate purpose and threatens Plaintiff’s

18   confidential business information as well as the privacy interest of its donors and

19   supporters.” Id. at 3. Therefore, plaintiff requests that any donor information produced

20   by either party be subject to an attorney’s eyes-only designation. Id. Plaintiff contends

21   that this will allow full and fair access to information without placing organizational and

22   privacy interests at risk. Id.

23

24

25
     ORDER REGARDING THE DESIGNATION OF DONOR
26   INFORMATION AS ATTORNEY’S EYES ONLY - 2
           Case 2:19-cv-01819-RSL-TLF Document 60 Filed 05/08/20 Page 3 of 5



1                                             Discussion

2           Determining whether a protective order is appropriate requires the Court to

3    consider competing interests. Brown Bag Software v. Symantec Corp., 960 F.2d 1465,

4    1470 (9th Cir. 1992). There is an interest in a thorough investigation of facts: Discovery

5    of information that is relevant to claims and defenses is crucial to the fairness and

6    accuracy of factual development in litigation. Id.; Fed. R. Civ. P. 26(b)(1)). And, there is

7    an interest in respecting the need to maintain confidentiality of information for which

8    there is a privacy protection: A responding party is entitled to protection from “undue

9    burden” in discovery, including the protection of confidential materials. Id. (quoting Fed.

10   R. Civ. P. 26(c)).

11          Context of the risks and safeguards -- as they develop in relation to claims and

12   defenses in a specific case -- is also a factor for the Court to carefully evaluate. Brown

13   Bag Software v. Symantec Corp., at 1470-1472. The context of this case is allegations

14   of trademark infringement; the relevant inquiry is whether there exists a likelihood of

15   confusion. MAI Systems Corp. v. Peak Computer Inc., 991 F.2d 511, 523 (9th Cir.

16   1993). This case involves competing allegations of trademark infringement. Dkt. 1, 38.

17   Both parties contend that the other party’s continued use of the alleged trademarks has

18   and will continue to cause confusion amongst consumers, donors and the public. Dkt. 1

19   at ¶¶ 66, 67, 70, 73, 116, Dkt. 38 at ¶¶ 3.24, 4.3, 5.2, 6.3.

20          The legal test for determining the likelihood of confusion asks whether the

21   alleged use of a trademark by a non-trademark holder is “likely to cause confusion or to

22   cause mistake, or to deceive as to the affiliation, connection, or association” of the two

23

24

25
     ORDER REGARDING THE DESIGNATION OF DONOR
26   INFORMATION AS ATTORNEY’S EYES ONLY - 3
            Case 2:19-cv-01819-RSL-TLF Document 60 Filed 05/08/20 Page 4 of 5



1    products or parties. See, Mattel Inc. v. Walking Mountain Productions, 353 F.3d 792,

2    807 (9th Cir. 2003).

3           To determine whether a likelihood of confusion exists, the Court must weigh the

4    following factors:

5           (1)    the strength of the mark;
            (2)    the proximity of the goods [or services];
6           (3)    the similarity of the marks;
            (4)    evidence of actual confusion;
7           (5)    marketing channels used;
            (6)    the type of goods [or services] and the degree of care likely to be
8           exercised by the purchaser;
            (7)    defendant’s intent in selecting the mark; and
9           (8)    likelihood of expansion of the product [or service] lines.

10   La Quinta Worldwide LLC v. Q.R.T.M., S.A. de C.V., 762 F.3d 867, 874 (9th Cir. 2014).

11          The Court must balance the risk of inadvertently disclosing confidential

12   information to competitors against the risk that tightly-held protection of confidential

13   information will impair the ability to effectively and quickly litigate this action. The Court

14   is sensitive to plaintiff’s concerns regarding third party donor and volunteer privacy

15   interests; yet, in light of the claims of donor confusion and the Ninth Circuit’s multi-factor

16   test for assessing the likelihood of confusion, it would be unduly burdensome for the

17   parties to prosecute this action without having counsel collaborate with the top

18   executives in their non-profit client entities as the discovery process moves forward. The

19   precise terms of the protective order, along with the “agreement to be bound”, will

20   provide the protection needed – and will inform the top executives who have been

21   designated to have access to any confidential information, that their obligations of

22   maintaining confidentiality are important to the integrity of the litigation as ordered by the

23   Court. Dkt. 59 at 13.

24

25
     ORDER REGARDING THE DESIGNATION OF DONOR
26   INFORMATION AS ATTORNEY’S EYES ONLY - 4
           Case 2:19-cv-01819-RSL-TLF Document 60 Filed 05/08/20 Page 5 of 5



1           Accordingly, the Court’s ruling balances these interests and will allow for the

2    parties to designate donor information as attorney-eyes-only, with the caveat that two

3    top level individuals within each organization may review the confidential information.

4    Plaintiff has designated Mindy Roberts and Nancy Neyenhouse as the reviewing

5    individuals within their organization. Dkt. 59 at 4-5. Defendant has designated Tom Vogl

6    and Amber Carrigan as the two top level individuals within their organization who may

7    review the data. Id. Of course counsel will consult with their clients about the importance

8    of respecting the Court’s order regarding confidentiality in this matter.

9                                            Conclusion

10          Based on the foregoing, the parties’ oral arguments, and the record, the Court

11   ORDERS:

12          (1) The parties may designate donor information as attorney-eyes-only, with the

13             caveat that two top level individuals within each organization may review the

14             donor information.

15          (2) The Court finds that the provision regarding attorney eyes-only designations

16             contained in the parties’ Stipulated Protective Order (Dkt. 59) is appropriate

17             under Fed. R. Civ. P. 26(b)(1) and 26(c); Brown Bag Software v. Symantec

18             Corp., 960 F.2d 1465, 1470 (9th Cir. 1992).

19          Dated this 8th day of May, 2020.

20

21

22                                                     A
                                                       Theresa L. Fricke
23                                                     United States Magistrate Judge

24

25
     ORDER REGARDING THE DESIGNATION OF DONOR
26   INFORMATION AS ATTORNEY’S EYES ONLY - 5
